OPINION OF THE COURT
WlSNER, J.
Plaintiffs commenced this action, individually and on behalf of other students in the Rochester City School District (RCSD), alleging that they are being deprived of a sound basic education by a system of public education that results in the concentration of poor and minority students within RCSD. Although we are sympathetic to the efforts of the parents of these students to secure the best education possible for their children, we nevertheless conclude, for the reasons that follow, that the second amended complaint should be dismissed in its entirety.
I
Plaintiffs, who are 15 students in RCSD, commenced this nominal class action on behalf of the 37,000 students in RCSD against, inter alia, defendants State of New York, the Regents of the University of the State of New York and their Chancellor, and the New York State Education Department and its Commissioner (collectively, State), asserting causes of action under the Education Article of the NY Constitution ([Education Article] NY Const, art XI, § 1) and the Equal Protection Clause of the NY Constitution (NY Const, art I, § 11). In addition, they assert a cause of action alleging, inter alia, an intentional discrimination claim under title VI of the Civil Rights Act of 1964 ([title VI] 42 USC § 2000d), a disparate impact claim under regulations implementing title VI (34 CFR 100.3 [b] [2]), and a 42 USC § 1983 claim for violation of those regulations. They seek declaratory and injunctive relief to “enjoin [the State] to provide” them “a sound basic education;” “educational opportunities equal to those provided to students in the other Monroe County school districts;” “education in a racially diverse environment that is not marked by high concentrations of poverty;” and “an educational system that does not impose a racially disparate impact.”
Because of a previous order of this Court, the second amended complaint names RCSD as well as neighboring suburban school districts as defendants (Paynter v State of New York, 270 AD2d 819). Those parties were joined pursuant to CPLR 1001 (a) because this action threatens “the[ir] very existence * * * as they are presently constituted, administered *98and funded” (Paynter v State of New York, supra, at 820). There are, however, no allegations of wrongdoing on the part of the individual school districts.
Supreme Court granted the motion of the individual school districts seeking dismissal of the second amended complaint against them. In addition, the court granted in part the motion of the State seeking dismissal of the second amended complaint against the State, dismissing the first cause of action under the Education Article; the second cause of action except for an intentional discrimination claim; the third cause of action in its entirety; and the fourth cause of action except for an intentional discrimination claim under title VI, a disparate impact claim under regulations implementing title VI (34 CFR 100.3 [b] [2]) and a 42 USC § 1983 claim for violation of those regulations. Plaintiffs appeal, and the State cross-appeals.
The issues before us concern the first and fourth causes of action only. Plaintiffs have not briefed any issues with respect to the second or third causes of action, and thus their appeal with respect to those causes of action is deemed abandoned (see, Ciesinski v Town of Aurora, 202 AD2d 984). The State contends, for several reasons, that the court erred in failing to dismiss the second and fourth causes of action in their entirety. With respect to the second cause of action, plaintiffs do not refute the State’s contention that it should be dismissed in its entirety. With respect to the fourth cause of action, the State cites Alexander v Sandoval (532 US 275), which holds that a private cause of action does not lie to enforce disparate impact regulations implementing title VI. Plaintiffs contend in response that Alexander does not call into question the validity of a 42 USC § 1983 action based on a violation of the regulations implementing title VI and thus they may assert a civil rights claim under the fourth cause of action based on an alleged violation of 34 CFR 100.3 (b) (2). The State further contends that, in light of our decision in Paynter v State of New York (supra), the court erred in dismissing the second amended complaint against the individual school districts.
Thus, there are three issues before us: first, whether the first cause of action under the Education Article is viable; second, whether the 42 USC § 1983 claim asserted in the fourth cause of action is viable; and third, whether the court properly dismissed the second amended complaint against the individual school districts.
*99II. First Cause of Action under the Education Article
Pursuant to the Education Article, which was adopted in 1894, “[t]he legislature shall provide for the maintenance and support of a system of free common schools, wherein all the children of this state may be educated” (1894 NY Const, art IX, § 1, now NY Const, art XI, § 1). When that article was adopted, there was a State-wide system of “common schools” already in existence. That system was established in 1812 under the supervision of the State Superintendent of Instruction and was supported by funds provided by local taxation and by the State (see, Judd v Board of Educ., 278 NY 200, 206-207, rearg denied 278 NY 712). By 1894, there were 11,778 local school districts (see, Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, 86 NY2d 279, 284), each of which was required by State law to provide a free education “to all persons over five and under twenty-one years of age residing in the district” (L 1881, ch 528, § 3). The purpose of the Education Article was to “constitutionalize [this] established system of common schools rather than to alter its substance” (Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, supra, at 284), thereby depriving “the legislature of discretion in relation to the establishment and maintenance of common schools” (3 Lincoln, Constitutional History of New York, at 554). It placed upon the Legislature the burden of “assuring minimal acceptable facilities and services” (Board of Educ. v Nyquist, 57 NY2d 27, 47, appeal dismissed 459 US 1139), and “it was anticipated that the amendment would only affect places in the State where the common schools were not adequate” (Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, supra, at 284).
Nyquist, R.E.F.I.T. and Campaign for Fiscal Equity v State of New York (86 NY2d 307) are seminal cases construing this constitutional mandate. In Nyquist, the plaintiffs challenged the State’s system for financing public schools, contending that it results in disparities in funding, and thus disparities in educational opportunities, in violation of the constitutional mandate set forth in the Education Article. The Court of Appeals found that constitutional challenge lacking, however, because plaintiffs advanced no claim that funding inequities had resulted in the deprivation of minimally acceptable educational facilities and services (see, Board of Educ. v Nyquist, supra, at 38, 47-48). The Court rejected the plaintiffs’ contention that the Education Article was intended to assure “that all educational facilities and services would be equal throughout the State” (Board of Educ. v Nyquist, supra, at 47), *100and held that the article mandates only that the Legislature provide the minimal facilities and services needed for a sound basic education (see, Board of Educ. v Nyquist, supra, at 47-48). Noting that in this State the average per pupil expenditure exceeds that in all other States but two, the Court stated that it would not interfere with the Legislature’s allocation of public funds in the absence of “gross and glaring inadequacy . * * * in consequence of the present school financing system” (Board of Educ. v Nyquist, supra, at 48-49).
The plaintiffs in R.E.F.I.T. also challenged funding inequities, except that the funding disparities cited in that case were greater than those in Nyquist (see, Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, supra, at 283-284). The Court of Appeals held that “even a claim of extreme disparity [in funding] cannot demonstrate the ‘gross and glaring inadequacy [referred to in Nyquist]” (Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, supra, at 284) and that, in the absence of an allegation that the “disparities [in funding] have caused students in the poorer districts to receive less than a sound basic education,” the plaintiffs failed to state a viable claim under the Education Article (Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, supra, at 285).
The plaintiffs in Campaign for Fiscal Equity challenged the appropriation and allocation of State aid to public schools in the City of New York. Unlike the plaintiffs in Nyquist or R.E.F.I.T., however, they alleged that, because of inadequate funding, minimally acceptable educational services and facilities were not being provided and thus students were being denied the opportunity for a sound basic education (see, Campaign for Fiscal Equity v State of New York, supra, at 315-316). The Court of Appeals held that they stated a viable cause of action under the Education Article1 (see, Campaign for Fiscal Equity v State of New York, supra, at 319). In so holding, the Court indicated that a sound basic education “should consist of the basic literacy, calculating, and verbal skills necessary to enable children to eventually function productively as civic participants capable of voting and serving on a jury’ and that “[i]f the physical facilities and pedagogical services * * * are adequate to provide children with the opportunity to obtain these essential skills, the State will have satisfied its constitutional obligation” (Campaign for Fiscal Equity v State of New *101York, supra, at 316). The Court made clear that, under the Education Article,
“[c]hildren are entitled to minimally adequate physical facilities and classrooms which provide enough light, space, heat, and air to permit children to learn. Children should have access to minimally adequate instrumentalities of learning such as desks, chairs, pencils, and reasonably current textbooks. Children are also entitled to minimally adequate teaching of reasonably up-to-date basic curricula such as reading, writing, mathematics, science, and social studies, by sufficient personnel adequately trained to teach those subject areas” (Campaign for Fiscal Equity v State of New York, supra, at 317).
Here, plaintiffs assert a cause of action under the Education Article on behalf of the students in RCSD. Unlike the plaintiffs in previous cases, however, they do not challenge the sufficiency of State funding or the adequacy of the educational services and facilities being provided. Rather, their focus is on the “wholesale academic failure” in RCSD, which they attribute to the high concentration of poor and minority students within RCSD and the system of public education that gives students the right to attend school only in the district in which they live (see, Education Law § 3202; see also, Brewer v West Irondequoit Cent. School Dist., 212 F3d 738, 746). They allege that, but for this resident-based system of public education, the demographics of RCSD would be different, the quality of education would be better and they would receive the “sound basic education” to which they are entitled. They contend that, by virtue of allegations of “wholesale academic failure” alone, they state a viable cause of action under the Education Article.2 We disagree.
Contrary to plaintiffs’ contention, academic failure as measured by performance on standardized tests does not, standing alone, establish a constitutional violation (see, Campaign for Fiscal Equity v State of New York, supra, at 317). There are myriad reasons for academic failure that are beyond the control of the State. It is only when that academic failure arises from the failure of the State to provide for the maintenance and support of the public school system that the Education Article *102is implicated (see, Board of Educ. v Nyquist, supra, at 47-48). As previously noted, the State’s constitutional obligation is satisfied as long as “the physical facilities and pedagogical services and resources made available under the present system are adequate to provide children with the opportunity to obtain [a sound basic education]” (Campaign for Fiscal Equity v State of New York, supra, at 316). Because plaintiffs fail to allege that minimally acceptable educational services and facilities are not being provided in RCSD, they fail to state a cause of action under the Education Article (see, Campaign for Fiscal Equity v State of New York, supra, at 316).
Furthermore, the system of public education that plaintiffs challenge is the very system that was “constitutionalized” by the Education Article (Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, supra, at 284). One of the hallmarks of that system is resident-based education. “Absent residence requirements, there can be little doubt that the proper planning and operation of the schools would suffer significantly” (Martinez v Bynum, 461 US 321, 329). Plaintiffs cannot assert a viable cause of action under the Education Article by attacking the very system that was constitutionalized by that article.
III. 42 USC § 1983 Claim in the Fourth Cause of Action
Plaintiffs assert a civil rights claim (see, 42 USC § 1983) arising from the alleged violation of regulations promulgated by the United States Department of Education implementing title VI (34 CFR 100.3 [b] [2]). It is far from settled whether a Federal regulation may give rise to a Federal right enforceable under 42 USC § 1983 (see, King v Town of Hempstead, 161 F3d 112, 115). Additionally, regulations implementing title VI have been called into question by Alexander v Sandoval (532 US 275, supra). We need not address those issues, however, because plaintiffs fail to state a claim under 34 CFR 100.3 (b) (2).
Under the regulations of the United States Department of Education, programs “receiving Federal financial assistance from the Department of Education” (34 CFR 100.1) may not “utilize criteria or methods of administration which have the effect of subjecting individuals to discrimination because of their race, color, or national origin” (34 CFR 100.3 [b] [2]). That prohibition applies to determinations concerning “the types of services, financial aid, or other benefits, or facilities which will be provided under any such program, or the class of individuals to whom, or the situations in which, such services, *103financial aid, other benefits, or facilities will be provided under any such program, or the class of individuals to be afforded an opportunity to participate in any such program” (34 CFR 100.3 [b] [2]). Plaintiffs contend that section 3 of chapter 446 of the Laws of 1973 (McKinney’s Uncons Laws of NY § 6265 [5]) and Education Law § 3202 have a racially disparate impact on education and therefore violate 34 CFR 100.3 (b) (2).
We reject plaintiffs’ contention that 34 CFR 100.3 (b) (2) applies to section 3 of chapter 446 of the Laws of 1973. Section 3 restricts the authority of the Urban Development Corporation to build low-cost housing in the suburbs without local approval. Thus, it is not a “criterion] or method[] of administration” used by the State with respect to the delivery of educational services (34 CFR 100.3[b] [2]).
We further reject plaintiffs’ contention that Education Law § 3202 has a racially disparate impact in violation of 34 CFR 100.3 (b) (2). Education Law § 3202 establishes the framework for resident-based public education in this State. Even assuming, arguendo, that the provisions of Education Law § 3202 have a racially disparate impact, we conclude that they do not violate 34 CFR 100.3 (b) (2) if they are uniformly applied because the “State * * * has a substantial interest in imposing bona fide residence requirements to maintain the quality of local public schools” (Martinez v Bynum, supra, at 329-330). Because plaintiffs fail to allege that Education Law § 3202 is not being uniformly applied, they have failed to allege a viable claim under 34 CFR 100.3 (b) (2).
IV
Accordingly, we conclude that the order should be modified by granting the State’s motion in its entirety and dismissing the remainder of the second and fourth causes of action against the State, thereby dismissing the second amended complaint against the State. In view of our determination, there is no need to consider whether the court erred in granting the motion of the individual school districts seeking dismissal of the second amended complaint against them.

. Recently, Supreme Court (DeGrasse, J.) ruled in favor of the Campaign For Fiscal Equity plaintiffs after seven months of trial (Campaign for Fiscal Equity v State of New York, 187 Misc 2d 1).


. To the extent that plaintiffs contend that the State has failed to fulfill its constitutional obligations with respect to the provision of education in RCSD, they present a justiciable controversy (see, Board of Educ. v Nyquist, supra, at 39 n 4; James v Board of Educ., 42 NY2d 357, 365).